Citation Nr: 0524655	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1965.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran indicated in his December 1999 substantive appeal 
that he desired a hearing before the Board in Washington, 
D.C.  In August 2000 he informed VA that that his health (and 
the cost of transportation) prevented him from attending such 
a hearing.  In March 2001 the Board remanded the case for 
compliance with due process requirements and further 
development.  In an August 2002 decision the Board found that 
a TDIU rating was not warranted.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the case is now before the Board on 
remand from the Court.  Pursuant to an April 2003 Joint 
Motion for Remand by the parties, the Court vacated the 
Board's August 2002 decision, and remanded the case for 
action consistent with the Joint Motion.  In November 2003 
the Board remanded the case to the RO to ensure compliance 
with the Court's April 2003 order.  An April 2005 
supplemental statement of the case (SSOC) shows that the RO 
considered additional evidence, and continued to deny TDIU 
benefits.

In a May 2005 VA Form 21-4138 the veteran raised the issue of 
entitlement to an effective date earlier than December 3, 
2004, for the grant of a 50 percent rating for post-traumatic 
nasal deformity with epistaxis and sinusitis.  This issue has 
not been developed for appellate review, and is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the instant case, the unfavorable November 1998 AOJ 
decision that is the subject of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini, supra, that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.  

An April 2001 letter informed him what was needed to 
establish TDIU benefits, what type of evidence was still 
needed, and advised him of his and VA's respective 
responsibilities in developing his claim.  Following the 
April 2003 Joint Motion for Remand by the parties, the 
Court's April 2003 Order, and the Board's November 2003 
remand, a May 2004 letter outlined what type of evidence was 
needed to establish TDIU benefits, what was still needed, and 
also informed him of his and VA's responsibilities in 
developing his claim.  The November 1998 rating decision and 
the October 1999 advised the veteran what the record showed 
and why his claim was denied.  The veteran submitted a VA 
Form 21-4138, signed and dated in May 2004, showing that "I 
have no further evidence to submit."  An April 2005 SSOC (at 
page 5) advised him to "provide any evidence in [his] 
possession that pertains to the claim."  The SSOC also 
advised the veteran of the current posture of the TDIU claim.  
The above cited letters also explained what evidence VA would 
obtain, and what evidence VA would assist the veteran to 
obtain.  The veteran was specifically advised to provide any 
evidence or information pertaining to his claim.  He has 
received content-complying notice.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If there is only one such disability, 
it shall be ratable at 60 percent or more, and, if there are 
two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

The veteran's service-connected disabilities are post-
traumatic nasal deformity with epistaxis and sinusitis (rated 
50 percent - see April 2005 RO rating decision), residuals of 
a right orbit fracture (rated 0 percent), and residuals of a 
fracture of the right malleolar bone (rated 0 percent).  The 
schedular criteria for TDIU are not met.  38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  In this case, the RO has 
not referred the case for extraschedular consideration.  

Various medical records/opinions are of record which address 
the veteran's ability to work.  

On September 1998 VA general medical examination the examiner 
found that the veteran's chronic sinusitis and nasal septum 
deviation prevented him from sweeping floors in his prior 
job, but did not prevent him from performing all other work.

A November 2002 private medical progress note shows that the 
veteran suffered from post-traumatic stress disorder (PTSD), 
upper respiratory obstruction, hypertension, and degenerative 
joint disease.  The only service-connected among the listed 
disorder is the respiratory one.  The examiner noted that he 
had advised the veteran "to not work."  A private medical 
initial evaluation form, dated the same day as the November 
2002 private progress note, and completed by the same 
physician, notes that employment is precluded.

On December 2004 VA respiratory examination, the diagnoses 
included nasal obstruction, epistaxis, and sinusitis.  The 
examiner commented that the veteran's diagnosed respiratory 
disorders had "disabled him," and that the veteran seemed 
"unable to work due to these problems."  

The Board finds that the conflicting medical assessments 
regarding the veteran's employability must be reconciled.  In 
re-adjudicating the veteran's entitlement to TDIU, the RO 
must give consideration to 38 C.F.R. § 4.16(b), which sets 
forth the procedures for a grant of TDIU on an extra-
schedular basis.  See also 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by a 
VA physician (if possible the one who 
examined the veteran in December 2004, if 
not, another VA physician who would have 
an opportunity to review the complete 
file and, if deemed necessary to conduct 
another examination of the veteran) to 
obtain a clarifying/more complete opinion 
regarding the employability of the 
veteran.  The reviewing physician should 
review the entire file and comment on the 
effect of the veteran's service-connected 
disabilities (alone) upon his 
employability.  In this regard, the 
examiner should review the veteran's 
entire medical history, prior to offering 
an assessment of industrial and social 
impairment directly due to his service-
connected disabilities.  The reviewing 
physician is specifically requested to 
comment on (and reconcile the opinion 
given with) the September 1998 VA 
examination report and the November 2002 
private medical record.  The examiner 
should explain the rationale for all 
opinions given.

2.  The RO should then readjudicate this 
claim.  If the development sought above 
results in an opinion that the veteran is 
unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected disability, 
the RO should (pursuant to 38 C.F.R. 
§ 4.16(b)) forward this matter to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  If the claim remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


